DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 19 in the reply filed on 05/23/2022 is acknowledged.
Newly submitted claim 21, directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The inventions of elected Group I, claims 1 – 19,  and the invention of new claim 21 are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
In the instant case, the process as claimed can be used to make another and materially different product such as a catalytic reactor other than a honeycomb body.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "…from a first viscosity prior to the vibrating to a second viscosity…" in lines 4 – 5.  There is insufficient antecedent basis for this limitation in the claim. Prior to line 4 of claim 1, line 3 discloses “applying a shear force to a plugging mixture…” However, there is no disclosure of said shear force being applied as a vibration, rendering the claim vague and indefinite. While vibration applied to a system/material could generate a shear force on said system/material, the source of the shear force is not limited to vibrating the system/material.  Shear force could be caused by any external force acting perpendicular to the system/material, or a force which has a component acting tangent to the system/material, e.g., by applying an external energy, such as by as mixing the plugging mixture that contains the hydrated clay, as disclosed by Applicant’s Specification at [0066].
	For examination purposes, the limitation is being interpreted as “…from a first viscosity prior to the application of a shear force to a second viscosity…"


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US PGPub. No. 2007/0182072 A1; Ichikawa).
Regarding claim 1. Ichikawa discloses a method of plugging channels of a honeycomb body (e.g., “unfired honeycomb structure,” 12; [0052]) comprising a plurality of channels (e.g. “cell,” 5; Fig. 2 and [0052], see Ichikawa at [0001 and 0077]), the method comprising: 
applying a shear force to a plugging mixture (e.g., “vibrations”; Ichikawa at [0076] discloses, “a method where a plugging material is supplied with applying vibrations to the plugging material”; as recognized by Applicant Specification at [0066] “e.g., applying a shear force such as by vibrating”), 
to alter the viscosity of the plugging mixture from a first viscosity prior to the vibrating to a second viscosity which is less than the first viscosity (e.g., Ichikawa at [0078] discloses, “The ceramic slurry 13 has a lowered viscosity by the vibrations,” analogous to the claimed “second viscosity”; see FIG. 10, “vibrator” 93);
wherein the plugging mixture comprises a plurality of inorganic particles (e.g. ceramic slurry 13; [0079]), clay (e.g. kaolin; see [0093]), and a liquid vehicle (e.g. water, see Ichikawa at [0093] Example 1: “forming raw material prepared by adding water and a binder to a cordierite-forming raw material containing talc, kaolin, and alumina as main raw materials”); 
placing a honeycomb body (12) into contact with the plugging mixture (13) such that a portion of the plugging mixture (13) having the second viscosity flows into the plurality of channels (Ichikawa at [0079] discloses, “After the ceramic slurry 13 leveled on the belt 41 is obtained… an unplugged unfired honeycomb structure 12 is pressed in an arrow S3 direction with holding the honeycomb structure 12… in such a manner that an end portion having a mask 19 disposed thereon of the unfired honeycomb structure 12 is pressed against the leveled ceramic slurry 13 with applying vibrations… to fill the ceramic slurry 13 into the cells from the openings on one side of cells of the unfired honeycomb structure 12.”; see [0080]).

However, Ichikawa is silent to wherein, reducing or stopping application of the shear force to increase the viscosity of the portion of the plugging mixture in the plurality of channels to greater than the first viscosity.
Nonetheless, Ichikawa discloses at [0075], “After the plugging process on one end face 17a side is completed, the ceramic slurry 13 is dried. Then, in the other end face of the unfired honeycomb structure 12, ceramic slurry is filled into the open ends on the other side of the remaining cells 15b in the same manner. The following drying and firing gives a plugged honeycomb structure 1.” Additionally, Ichikawa at [0094] discloses, “Next, a plurality of cells (cell group) on both the end faces of the obtained honeycomb dried body were alternately plugged in the plugging process based on the first manufacturing method of a plugged honeycomb structure of the present invention, followed by firing to obtain a honeycomb fired body. After grinding and removing the outer peripheral wall and the partition walls pertinent to about 1 to 3 cells from the outermost periphery of the honeycomb fired body, a ceramic coat material was applied on the outer periphery and dried at a low temperature of 200 °C or less in order to remove water.”

As recognized by Applicants Specification at [0096], “according to various examples, the viscosity of the portion of plugging mixture 74 within the channels 26 will transition to a value that is greater than that of the first viscosity as water (or other liquid vehicle) present within the plugging mixture 74 is absorbed into the porous walls of the honeycomb body 14, thereby resulting in a greater solids load in the plugging mixture 74 in the channels of the honeycomb body, and leading to a higher viscosity.”
Therefore, since the claimed physical property (a higher than the first viscosity) is achieved by the water removal, it is reasonable expected that the plugging mixture of Ichikawa would present a higher than the first viscosity, at least after the ceramic slurry 13 being dried after the plugging process on one end face 17a side is completed.
As per MPEP § 2112.01: 
It has been held that when the claimed and prior art products are at least substantially identical, claimed properties are presumed to be inherent. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Therefore, the claimed physical properties implicitly would have been achieved by the composite structure as claimed and rendered obvious. See MPEP 2112.01 (I), (II).

Claim(s) 2 – 9 and 11 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, as applied to claim 1 above, and further in view of Wood et al. (US PGPub. No. 2004/0231307 A1; Wood).
Regarding claim 2. Ichikawa discloses the method of claim 1, except for, wherein the clay comprises a plurality of clay platelets each comprising positively charged portions and negatively charged portions, and wherein the viscosity is decreased due to the shear force breaking polar bonds formed between the positively charged portions of the clay platelets and the negatively charged portions of adjacent clay platelets.

	In the same field of endeavor of inorganic substrates for use in an exhaust system [0001], Wood discloses a method [Abstract] for rigidifying a fiber-based paper substrate for use in the exhaust system of a combustion device, such substrates useful for filtering, regenerating and/or reducing the emissions from an exhaust system [0001].
	Wood at [0010] discloses that it is desirable for the ceramic component of the impregnating dispersion to have a charge that is opposite to the charge of the refractory ceramic fibers, making the oppositely charged ceramic component and refractory ceramic fibers to be attracted to one another, and discloses the difference in charge can promote adsorption of the ceramic component (e.g., nano-clay particles) onto the refractory ceramic fibers. 
At [0026], Wood discloses the term "nano-clay" refers to a clay in the form of extremely fine platelets, flakes or other particles where at least one dimension of the particle is in the nano-range, and that it is preferable for the nano-clay particles to be in the form of platelets or flakes.
Furthermore, Wood at [0071] discloses that by introducing one or more inorganic binder materials such as, colloidal clays, colloidal nano-clays, boehmite, colloidal zirconia and colloidal silica into the slurry, the strength of the substrate is improved.

It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention to modify Ichikawa method of plugging honeycomb bodies so that the clay comprises a plurality of clay platelets each comprising positively charged portions and negatively charged portions, as taught by Wood, since it have held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use. See MPEP 2144.07:
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) “The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.”
One of ordinary skill in the art would have been motivated to modify the slurry composition of Ichikawa with the nano-clay material comprising clay platelets of opposing charge portions of Wood, since Wood teaches that by introducing one or more inorganic binder materials such as, colloidal clays, colloidal nano-clays, boehmite, colloidal zirconia and colloidal silica into the slurry, the strength of the substrate is improved. Wood at [0071].

Regarding claim 3. Ichikawa/Wood discloses the method of claim 2, wherein the clay comprises smectite clay (see Wood at [0088]).

Regarding claim 4. Ichikawa/Wood discloses the method of claim 1, wherein applying the shear force to the plugging mixture comprises vibrating the plugging mixture (see Ichikawa [0077-0080]).

Regarding claim 5. Ichikawa/Wood discloses the method of claim 4, wherein vibrating the plugging mixture comprises vibrating the plugging mixture according to a vibration profile having a plurality of different frequencies, a plurality of different amplitudes, or both. (See, e.g. Ichikawa at [0013 and 0015]).

Regarding claim 6. Ichikawa/Wood discloses the method of claim 5, except for specifically disclosing, wherein vibrating the plugging mixture comprises variably transitioning from a first combination of one or more frequencies and amplitudes to a second combination of one or more frequencies and amplitudes.
	
Nonetheless, Ichikawa at [0078] discloses that the ceramic slurry 13 has a lowered viscosity by the vibrations, and the viscosity is preferable for leveling (preferable to keep a certain thickness). Furthermore, at [0090], Ichikawa discloses that by vibrating the ceramic slurry 13, the ceramic slurry 13 goes into cells automatically by the vibrations. “Therefore, slurry having high viscosity, which hardly causes a shrink dent and which has high shape-retainability after leveling, can be employed, and quality of a resultant plugging member is enhanced.” Hence, Ichikawa recognizes the applied vibrations and the density of the slurry as result-effective variables, directly affecting the slurry composition, therefore, directly affecting the plugging process.
As per MPEP 2144.05 (II): 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
It would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention to modify Ichikawa/Wood’s method by determining the optimum value of a cause effective variable such as a variably transitioning from a first combination of one or more frequencies and amplitudes to a second combination of one or more frequencies and amplitudes, through routine optimization and with good expectations of success, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
One would have been motivated to pursue the modification of Ichikawa/Wood’s method, since Ichikawa teaches that by vibrating the ceramic slurry 13, the ceramic slurry 13 goes into cells automatically by the vibrations. “Therefore, slurry having high viscosity, which hardly causes a shrink dent and which has high shape-retainability after leveling, can be employed, and quality of a resultant plugging member is enhanced.” Ichikawa at  [0090].

Regarding claim 7. Ichikawa/Wood discloses the method of claim 4, wherein the plugging mixture is vibrated along at least two axes. (See FIG. 10, the slurry mixture is vibrated at a first axis by vibrator 94, and at a second axis by vibrator 93).

Regarding claim 8. Ichikawa/Wood discloses the method of claim 7, wherein the plugging mixture is vibrated at different frequencies or different vibrational amplitudes along each of the at least two axes – see Ichikawa at [0078], wherein it is disclosed that the viscosity of the slurry 13 is first lowered at 250 Hz by vibrator 94 (at a first axis; see FIG. 10), so that the leveling of the slurry 13 is  kept at a desire thickness; And at [0079] discloses the unfired honeycomb structure 12 is pressed against the leveled ceramic slurry 13 with applying vibrations to the leveled ceramic slurry 13 by the vibrator 93 via the press table 107 (at a second axis; see FIG. 10). This vibrations can range from 20 Hz to 800 Hz, as disclosed by Ichikawa in [0015].

Regarding claim 9. Ichikawa/Wood discloses the method of claim 4, wherein the plugging mixture is vibrated at a frequency of from about 20 Hz to about 800 Hz, overlapping with the claimed range of from 10 Hz to about 500 Hz. (See Ichikawa at [0013 and 0015]). Overlapping ranges are prima facie evidence of obviousness.
	It would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention, to modify Ichikawa/Wood’s method by having selected the portion of Ichikawa's frequency range that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). See MPEP 2131.03: 
Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.
	One would have been motivated to pursue the modification of Ichikawa/Wood’s method, since Ichikawa teaches that by vibrating the ceramic slurry 13, the ceramic slurry 13 goes into cells automatically by the vibrations. “Therefore, slurry having high viscosity, which hardly causes a shrink dent and which has high shape-retainability after leveling, can be employed, and quality of a resultant plugging member is enhanced.” Ichikawa at  [0090].


Regarding claim 11. Ichikawa/Wood discloses method of claim 1, wherein the plugging mixture (e.g., Ichikawa’s 13) is disposed in a receptacle (e.g., Ichikawa’s 41) before placing the honeycomb body (e.g., Ichikawa’s 12) into contact with the plugging mixture, and wherein a remaining portion of the plugging mixture remains in the receptacle when application of the shear force is stopped or reduced (see Ichikawa’s FIG. 10 and [0032], “by constituting a plane where the plugging material is supplied by the belt of the belt conveyer, recycling of the plugging material becomes easy, and it is possible to attempt to reduce an amount of the plugging material practically used and consumed.”).

Regarding claim 12. Ichikawa/Wood discloses the method of claim 11, except for specifically discloses, further comprising, after removing the honeycomb body from the plugging mixture, applying the shear force to the remaining portion of the plugging mixture to return the viscosity of the remaining portion of the plugging mixture back toward the second viscosity; placing a subsequent honeycomb body into contact with the remaining portion of the plugging mixture such that a portion of the plugging mixture flows into channels of the subsequent honeycomb body; reducing or stopping application of the shear force to increase the viscosity of the portion of the plugging mixture in channels of the subsequent honeycomb body to greater than the first viscosity.
	However, this would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, since "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).
In this case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art – In this case, the combination will result in a method of plugging channels of a honeycomb body comprising, after removing the honeycomb body from the plugging mixture, applying the shear force to the remaining portion of the plugging mixture to return the viscosity of the remaining portion of the plugging mixture back toward the second viscosity; placing a subsequent honeycomb body into contact with the remaining portion of the plugging mixture such that a portion of the plugging mixture flows into channels of the subsequent honeycomb body; reducing or stopping application of the shear force to increase the viscosity of the portion of the plugging mixture in channels of the subsequent honeycomb body to greater than the first viscosity. See MPEP 2143, KSR Rationale “A”.
One of ordinary skill in the art would have been motivated to pursue the modification for the purpose of, e.g. increasing the rate/volume of plugged honeycomb bodies manufactured, for the purpose of increasing the economical revenue from the process. 

Regarding claim 13. Ichikawa/Wood discloses the method of claim 1, wherein the clay comprises colloidal clay (e.g., see Wood at [0014]).

Regarding claim 14. Ichikawa/Wood discloses the method of claim I. wherein a value of the first viscosity is about 400% or greater of that of the second viscosity (e.g., see Ichikawa at [0034], from 50 dPa·s (500 cP) to 1500 dPa·s (15,000 cP, 3,000% greater).

Regarding claim 15. Ichikawa/Wood discloses the method of claim I. wherein a value of the first viscosity is about 1000% or greater of that of the second viscosity (e.g., see Ichikawa at [0034], from 50 dPa·s (500 cP) to 1500 dPa·s (15,000 cP), 3,000% greater).

Regarding claim 16. Ichikawa/Wood discloses the method of claim 1, except for wherein the first viscosity is about 25,000 cP or greater and the second viscosity is about 15,000 cP or less.
Nonetheless, Ichikawa at [0078] discloses that the ceramic slurry 13 has a lowered viscosity by the vibrations, and the viscosity is preferable for leveling (preferable to keep a certain thickness). Furthermore, at [0090], Ichikawa discloses that by vibrating the ceramic slurry 13, the ceramic slurry 13 goes into cells automatically by the vibrations. “Therefore, slurry having high viscosity, which hardly causes a shrink dent and which has high shape-retainability after leveling, can be employed, and quality of a resultant plugging member is enhanced.” Hence, Ichikawa recognizes the applied vibrations and the density of the slurry as result-effective variables, directly affecting the slurry composition, therefore, directly affecting the plugging process.
As per MPEP 2144.05 (II): 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
It would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention to modify Ichikawa/Wood’s method by determining the optimum value of a cause effective variable such as a the first and second viscosity of the slurry, through routine optimization and with good expectations of success, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
One would have been motivated to pursue the modification of Ichikawa/Wood’s method, since Ichikawa teaches that by vibrating the ceramic slurry 13, the ceramic slurry 13 goes into cells automatically by the vibrations. “Therefore, slurry having high viscosity, which hardly causes a shrink dent and which has high shape-retainability after leveling, can be employed, and quality of a resultant plugging member is enhanced.” Ichikawa at  [0090].
One would have been motivated to pursue the modification of Ichikawa/Wood’s method, since Ichikawa teaches that by vibrating the ceramic slurry 13, the ceramic slurry 13 goes into cells automatically by the vibrations. “Therefore, slurry having high viscosity, which hardly causes a shrink dent and which has high shape-retainability after leveling, can be employed, and quality of a resultant plugging member is enhanced.” Ichikawa at  [0090].

Regarding claim 17. Ichikawa/Wood discloses the method of claim 1, except for, wherein the first viscosity is about 75,000 cP or greater and the second viscosity is about 10,000 cP or less.
It would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention to modify Ichikawa/Wood’s method by determining the optimum value of a cause effective variable such as the first viscosity and the second viscosity, through routine optimization and with good expectations of success, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
One would have been motivated to pursue the modification of Ichikawa/Wood’s method, since Ichikawa teaches that by vibrating the ceramic slurry 13, the ceramic slurry 13 goes into cells automatically by the vibrations. “Therefore, slurry having high viscosity, which hardly causes a shrink dent and which has high shape-retainability after leveling, can be employed, and quality of a resultant plugging member is enhanced.” Ichikawa at  [0090].

Claim(s) 10 and 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, as applied to claim 1 above, and further in view of ITO et al. (US PGPub. 2009/0283928 A1; Ito).
 Regarding claim 10. Ichikawa/Wood discloses the method of claim 4, except for, wherein the vibrating is conducted such that the plugging mixture is vibrated at a vibrational amplitude of from about 0.5 G to about 10 G.

	In the same field of endeavor of methods of manufacturing plugged honey comb structures, Ito discloses a method of manufacturing a plugged honeycomb structure, the method containing a plugging process including the steps of: immersing one end (a first end) of the honeycomb base material in a plugging slurry while vibrating the plugging slurry; after bringing an internal part of the cell into a negative pressure and then returning it into an atmospheric pressure, vibrating the plugging slurry to make the plugging slurry enter a first open end of the cell; and drying the plugging slurry having entered the first open end of the cell to form a first plugging portion at the first end. Ito at [0032].
At [0056], Ito discloses that the method of vibrating the plugging slurry is not limited, and that i.e., an ultrasonic generator or a vibrating screen can be used; the vibration can be at conditions of up and down in a vertical direction, the number of vibrations of 1 to 1,000,000 Hz and amplitude of 0.001 m to 50 mm. 
At [0057], Ito discloses that after one end of a honeycomb base material is immersed in plugging slurry while this plugging slurry is vibrated, it is preferable that the plugging slurry continues to vibrate or stops to vibrate. 
 Additionally, at [0058], Ito discloses for the plugging slurry is preferred to employ slurries having thixotropic properties “in respect that it enters the slurry supply hole sufficiently and the slurry is retained well in the vicinity of the end in the cell.” The vibration condition at this time (conditions of the addition of vibration for causing the plugging slurry to be gelled) is not particularly limited, but may be conditions of up and down in a vertical direction, the number of vibrations of 1 to 1,000,000 Hz and amplitude of 0.001 to 50 mm; and at [0068], Ito discloses vibrating the plugging slurry, the number of vibrations of 1 to 1,000,000 Hz and amplitude of 0.001 to 50 mm [5000 mm/s2] (e.g., 1 G = 9810 mm/s^2, therefore, from 1x10-4 to 5.097 G, overlapping with the claimed range of from about 0.5 G to about 10 G.) Overlapping ranges are prima facie evidence of obviousness.
At [0094], Ito discloses that it was confirmed that the standard deviations of the depth of the plugging portion to be formed in the case in which the time period from that the honeycomb base material is open to atmosphere to that it is taken out of the plugging slurry is to be 20 seconds are small, the plugging slurry can be made to enter uniformly to the desired depth of the cell, and product defects such as skipped plugging is much less likely to occur.
It would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention, to modify Ichikawa/Wood’s method by having selected the portion of Ito's vibrational amplitude range that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). See MPEP 2131.03: 
Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.
	One would have been motivated to pursue the modification of Ichikawa/Wood’s method with the method of Ito, since Ito teaches that it was confirmed that the standard deviations of the depth of the plugging portion to be formed in the case in which the time period from that the honeycomb base material is open to atmosphere to that it is taken out of the plugging slurry is to be 20 seconds are small, the plugging slurry can be made to enter uniformly to the desired depth of the cell, and product defects such as skipped plugging is much less likely to occur. Ito at [0094].

Regarding claim 18. Ichikawa/Wood discloses the method of claim 1, except for, further comprising: placing a mask layer into contact with a first end of the honeycomb body to cover at least some of the plurality of channels before placing the honeycomb body into contact with the plugging mixture: and forming a hole in the mask layer proximate at least one of the plurality of channels, wherein the hole has an area of about 80% or less of a cross-sectional area of the channel proximate the hole.
Ito at [0017], discloses that before the plugging process, a masking process in which a masking film is attached to a first and a second end face of the honeycomb base material, and a slurry supply hole is pierced at a portion corresponding to each of one open end (the first open end) of a predetermined cell and the other open end of the remaining cell, the plugging process including the steps of: after forming the first plugging portion at the first end, immersing a second end on the second end face side of the honeycomb base material in the plugging slurry while vibrating the plugging slurry; after bringing the internal part of the cell into a negative pressure and then returning it into an atmospheric pressure, vibrating the plugging slurry to make the plugging slurry enter a second open end of the cell; and drying the plugging slurry having entered the second open end of the cell to form a second plugging portion at the second end. See Ito at [0044] “Masking process”.
It would have been obvious to one of ordinary skill in the art at the time if effectively filing the claimed invention to modify Ichikawa/Wood’s method to further comprise further placing a mask layer into contact with a first end of the honeycomb body to cover at least some of the plurality of channels before placing the honeycomb body into contact with the plugging mixture, and forming a hole in the mask layer proximate at least one of the plurality of channels, as taught by Ito.
One would have been motivated to modify Ichikawa/Wood in view of Ito, since Ito teaches that his method confirmed that the standard deviations of the depth of the plugging portion to be formed in the case in which the time period from that the honeycomb base material is open to atmosphere to that it is taken out of the plugging slurry is to be 20 seconds are small, the plugging slurry can be made to enter uniformly to the desired depth of the cell, and product defects such as skipped plugging is much less likely to occur. Ito at [0094].
As to the limitation, “wherein the hole has an area of about 80% or less of a cross-sectional area of the channel proximate the hole.”
At [0048], Ito discloses, “Next, the slurry supply hole is opened (pierced) at a portion corresponding to one open end (the first open end) of the predetermined cell of the masking film having been attached. The slurry supply hole functions as an inflow port for allowing the plugging slurry to flow in the predetermined cell in a plugging process. Incidentally, the opening area of the slurry supply hole is preferably 30 to 100% with respect to the opening area of the opening of a cell owing to that the plugging slurry can be entered well, further preferably the above-mentioned opening area 40 to 100%, particularly preferably 50 to 100%.” Therefore, recognizing the area of the slurry supply hole as a result effective variable, directly affecting the inflow of the plugging slurry.
As per MPEP 2144.05 (II): 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
It would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention to modify Ichikawa/Wood’s method by determining the optimum value of a cause effective variable such as the area of the slurry supplying hole, through routine optimization and with good expectations of success, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
One would have been motivated to pursue the modification of Ichikawa/Wood/Ito’s method, since Ichikawa teaches that by vibrating the ceramic slurry 13, the ceramic slurry 13 goes into cells automatically by the vibrations. “Therefore, slurry having high viscosity, which hardly causes a shrink dent and which has high shape-retainability after leveling, can be employed, and quality of a resultant plugging member is enhanced.” Ichikawa at  [0090].

Regarding claim 19. Ichikawa/Wood/Ito discloses the method of claim 18, except for specifically discloses, wherein the hole has an area of about 30% or less of the cross-sectional area of the channel proximate the hole.
It would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention to modify Ichikawa/Wood’s method by determining the optimum value of a cause effective variable such as the hole area in relation to the cross-sectional area of the channel proximate the hole, through routine optimization and with good expectations of success, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
One would have been motivated to pursue the modification of Ichikawa/Wood/Ito’s method, since Ichikawa teaches that by vibrating the ceramic slurry 13, the ceramic slurry 13 goes into cells automatically by the vibrations. “Therefore, slurry having high viscosity, which hardly causes a shrink dent and which has high shape-retainability after leveling, can be employed, and quality of a resultant plugging member is enhanced.” Ichikawa at  [0090].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        


/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744